DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art references are Jepsen (WO 2008/138337 A2), Maltezos et al. (US 8,003,370 B2), and Wittwer et al. (US 2015/0118715 A1).
	Regarding claim 1, Jepsen discloses a multi-channel peptide synthesizer (40), comprising: a cooling trap (203), an air chamber with a build in heating element (245) and thermostat (204) for controlling the surrounding temperature, e.g. room or indoor temperature, e.g. 18 - 22 degrees
Celsius (see figure 29 and page 20, line 25 through page 30, line 11); and a storage and feeding device (synthesis material supply containers (53), bottles (61), means of synthesis material lines (56); wherein a rotating shaft (69); a plurality of reactor tubes (vessels, 21); the rotating shaft (69) is driven by an adjustable-speed motor (drive motor, which is a stepper motor) to rotate to drive the reactor tubes; and the storage and feeding device is configured to store materials and feed materials to the reactor tubes (21) (see figure 9) on a reaction holder 20, (see figures 1-18; and page 11, line 15 through page 28, line 7).
	Maltezos et al. discloses an apparatus for providing heating and cooling of samples in sample vessel (see Abstract) and a gas bath-heating thermotank (a thermal cycler body (101; 151) comprises a fan (103; 153) and a removable heat block assembly, or swap block (105; 155)) (see figure 1 and column 10, lines 24-63).

	The prior art references fail to disclose a multi-channel peptide synthesizer herein a rotating shaft is provided in the gas bath-heating thermotank; a plurality of reactor tubes are fixed to the rotating shaft; one end of each reactor tube is connected to a solvent-delivering tube through which respective openings at the end of respective reactor tubes are connected in series; the other end of each reactor tube is connected to a pressure hose through which respective openings at the other end of respective reactor tubes are connected in series; a communicating end of the solvent-delivering tube is provided with a first multi-way valve for supplying liquid; a communicating end of the pressure hose is provided with a second multi-way valve for vacuuming or nitrogen blowing; the rotating shaft is driven by an adjustable-speed motor to rotate to drive the reactor tubes to flip vertically; and the storage and feeding device is configured to store materials and feed materials to the reactor tubes.
	Claims 2-12 depend on clam 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed December 26, 2021, with respect to the 112(b) rejection of claim 12 have been fully considered and are persuasive.  The 112(b) rejection of claim 12 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774